Citation Nr: 1133347	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for bilateral knee disabilities, to include as secondary to service-connected bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

In March 2011, the Veteran appeared and testified before the undersigned at a Travel Board hearing at the Waco RO.  The transcript is of record.  

The Board notes that during the Veteran's hearing, he withdrew the appeals of increased ratings for bilateral pes planus and tinea pedis; service connection for anxiety, depression, panic attacks, lumbar degenerative joint and disc disease, and left hip arthritis; and entitlement to special monthly compensation.  Accordingly, the Board finds that these issues are no longer within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease); see also 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010) (setting forth criteria for withdrawal of an appeal).  Thus, the only issues on appeal are as identified on the title page of this decision.  

Before the Board may consider the merits of a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  "[T]he Board does not have jurisdiction to consider a claim which [has been] previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter appropriately before the Board is whether new and material evidence has been presented to reopen the previously denied claim of service connection for a right knee disability.  

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied in a December 2004 rating decision.  The Veteran did not appeal the decision and it became final.

2.  Since December 2004, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence obtained since the December 2004 rating decision denying service connection for a right knee disability is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

At the outset, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision regarding reopening the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

New and material

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a right knee disability.  Prior to December 2004, the Veteran only sought service connection for a right knee disability in a direct basis.  There is no question that the Veteran is currently diagnosed as having a right knee disability.  

In December 2004, the RO originally denied service connection for a right knee disability.  The Veteran was advised of the denial of benefits and of his appellate rights, but did not appeal the decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Pursuant to a claim received in October 2007, the Veteran seeks to reopen his previously denied claim of service connection for a right knee disability.  Generally, where prior RO decisions have become final, they may only be reopened through the receipt of new and material evidence.  38 U.S.C.A. § 5108.  Where new and material evidence is presented or secured with respect to claims which have been disallowed, the Secretary shall reopen the claims and review the former dispositions of the claims.  Evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  New and material evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  The credibility of new evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the December 2004 rating decision includes service treatment records (STRs), post-service treatment records, and VA examination reports.  The RO denied service connection for a right knee disability because there was no current diagnosis or relationship to service.  

Evidence received since the December 2004 rating decision most importantly includes a positive nexus opinion linking the Veteran's right knee disability to service, as well as a VA examination report and VA treatment records reflecting a diagnosis of degenerative joint disease of the right knee.  

Without need to discuss each new piece of evidence in depth, the Board finds that the new evidence of record warrants reopening of the Veteran's claim.  The Veteran was originally denied service connection for a right knee disability only on a direct basis because he did not have a current disability attributable to his period of active duty.  There is a letter from a private physician indicating he has right knee arthritis attributable to service and possibly related to his service-connected bilateral pes planus.  Additionally, the Veteran has raised a new theory of entitlement for service connection-it was caused or worsened by his service-connected bilateral pes planus.  The Board finds that not only is this evidence new, as it was not before prior agency decision makers, it is material as it speaks to an unestablished fact necessary to substantiate the claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a right knee disability.

Although the newly received evidence discussed above is adequate for the purposes of reopening the claim, this does not make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for a right knee disability is granted.  


REMAND

As discussed above, the Veteran seeks service connection for a bilateral knee disability, to include as due to his service-connected bilateral pes planus.  Indeed, there are numerous VA treatment records, including records showing treatment for arthritis of the bilateral knees and associated symptoms.  STRs also show one treatment in November 1986 for an injury to the right knee, but no residuals were noted upon discharge.  The Veteran is currently in receipt of service connection for his bilateral pes planus.  

In February 2008, the Veteran was afforded a VA examination in conjunction with his claim, during which the examiner reviewed the claims file.  He was diagnosed as having bilateral degenerative joint disease of the knees.  The examiner opined that the Veteran's bilateral knee disability was "unrelated" to his service-connected bilateral pes planus.  In so opining, the examiner noted that he reviewed orthopedic literature, and it shows no credible peer-reviewed studies that support the contention that posttraumatic degenerative changes of one joint can induce degenerative changes in another joint.  He further opined that the Veteran's bilateral knee disability was likely related to chronic degenerative changes associated with aging.  This examiner, however, failed to provide an opinion as to whether the Veteran's bilateral knee disability was caused or worsened by an incident, disease, or injury in service, and he failed to address whether the service-connected bilateral pes planus aggravated his current bilateral knee disability.  

Also of record is a letter dated in March 2011 that was prepared by a private physician chosen by the Veteran's representative.  The physician indicated that the Veteran had bilateral knee arthritis "that had to have existed during [the Veteran's] tour of duty because of the severity as seen on later x-rays."  He generally indicated that later x-rays of the knees showed severe bilateral knee joint arthritis, and combined with his service-connected bilateral pes planus, the Veteran required the use of a walker for ambulation.  He further noted that this arthritis existed during the Veteran's tour of duty, "at least in part due to activities he undertook during that stint."  The physician did not discuss what activities may have contributed to his bilateral knee arthritis, nor does it appear that the physician based his opinion upon review of the Veteran's claims file in addition to the Veteran's reported history.  

Unfortunately, however, both opinions are inartfully worded, making the conclusions of both medical professionals unclear.  See also Nieves Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

The Board further notes that applicable law provides that a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  38 C.F.R. § 3.310(b) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In this case, neither medical professional addressed the question of whether the Veteran's bilateral knee disability was aggravated by his service-connected bilateral pes planus.  This must be addressed on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate any outstanding and relevant treatment records with the Veteran's claims file.  

Provide the Veteran the opportunity to have his private doctor furnish a complete medical rationale for the basis of his March 2011 nexus opinion, with reference to particular medical records or other authoritative sources.  Any outstanding treatment reports should also be obtained from this doctor.  

2.  The Veteran should be afforded a VA medical examination for the purpose of clarifying the etiology of his current bilateral knee disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following:

Is it at least as likely as not that any current bilateral knee disability identified on examination is causally related to the Veteran's active service or any incident therein?

Is it at least as likely as not that any current bilateral knee disability identified on examination is either causally related to or aggravated by the Veteran's service-connected bilateral pes planus?

If the examiner finds that the Veteran's bilateral knee disability has been aggravated by his service-connected bilateral pes planus, he or she should render an opinion as to the extent of the aggravation and provide a baseline level of severity prior to the aggravation.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

3.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, including citations to 38 C.F.R. §§ 3.310 and 3.322 and given the appropriate opportunity to respond.

The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


